LACOMBE, Circuit Judge.
This is a motion to restrain the prosecution of this suit, which is brought for alleged infringement of the Selden patent in the use of a foreign-made machine (a “Mercedes”) imported by defendant for his own use. The ground of application is that there is pending in some other circuit a suit for alleged infringement of the Selden patent brought against the manufacturer of the Ford Machine, and this court is asked to suspend the prosecution of this suit until after the Ford suit is determined.
If defendant were using a Ford machine, or if he were asking to have prosecution suspended until the decision of some prior suit against a maker, seller, or a user of a Mercedes machine, the application would probably commend itself to the court; but there seems neither authority nor any sound reason for granting it under existing circumstances.